EATTORNEY                   GENERAL
                                        .CD,PTEXAS
                                         AUSTIN   ~~.TEXAS
    PRICE   DANIEL
    ATTORNEY GENERAL
                                           January    28, 1948

           Hon. Sam Lee,                             Opinlan ,Mo. v&38
           County Attorney,
           Brazorla County,                          Re:   Construction   and consti-
           Angleton, Texas                                 tutionality   of R. B. 665,
                                                           50th Legislature,   concem-
                                                           ing group #wurance for
                                                           public employees.
           Dear Sir:
                       We refer to your letter   of Bovember 26, 1947
           in which you startit the rollowing  quesltionsr
                            1.  “Does H. 1). 665, as passid by the
                       50th Legislature,     apply to the counties
                       of the state as well as to the. state and
                       the specific    governmental agenc%es men-
                       tioned  III Section 1 of said b,lll?
                               2.     “If H. B. 665 does app,ly to coun-
                       ties,        Is it constitutional?

                             3. “1s Broztwia County, Texas auth-
                       orized to pay the prani(laa or any part
                       thereof for the benefit of its empl
                       for the insurance available  unc?er 88
                                                            T-*d
                       bill?
                            4.  MIs there any authority  for this
                       county to obtain wo~knea’s compensation
                       lneti&nce for its employees in lieu of
                       thr health and accident  insurance as pro-
                       vided undsr said bill?”
                               8. B;~ 665 now appears        in Vernon’s Civil      Stat-
            utes   as Art,       5053a.  It reads:~             1.      .~.~
                           “Sectton~ lL. ,Tbe State of Texas and
                       each of its political        vemmental ana
                       ~dqbirrlratfte   subdlv~s r ens depastuats~
                       ~agtiaeles,      as~swiatlon
                                                  d ptkic          errployeos   ,
                       and the omrning beards and authorities
.                      of each ittate university  college,    coWa
                       and fndependekt school districts    ar, of an$
Hon. Sam Lee - Page 2     (V-488)


         other agency or subdivision      of the nub-
         11~ schoel sybtem of the State of Texa8
         are authorized to procure contracts         In-
         suring their respective     employees or any
         class or classes thereof under a policy
         or policies   of group health     accident,
         accidental   death and dismem6 erment, and
        ~hospital,   surgical  and/or medical ex-
         pense’ insurance e The dependents of any
         such eaployees    may be insured under.group,
         polic%ea which prwide hospital,        surreal
         and/or mdical     expense insurance.
         lmployeesl contributions     to the premiums
         for such insurance issued to the employer
         or to an assoalatlon     of public employees.
         as the policyholder    may be deducted by
         the employer from the smployessl salutes
         when authorized in writing by the respec-
         tive, employee’s so to do.
              *Gel 2. All group insurance con-
         tracts erfected    pursuant hereto shall con-
         form and be subject to all the provisions
         af any existing    or future laws conoernlng
         groups lnsurance,n
             It is elementary that a county is a political
subdivision, of the State.    Robblns v. Limestone County, 268
81 w. 915.   ‘
             We are  of the  opinion that c&Me8    are lnclud~
ed ln the authorization     ivea in Article 5053pj therefore
cur answer to your Quest f on No. 1 is in the affirmative.
             The ~language of the Article    Is that the enunier-:
ated employers “tie authorized to procure contrc)cts insuring
their  respective em#loyees or any class or claasra there&f
under a policy or,policies     of group health, reel&ant,     ace&
dental death and dismemberment,, and hospital       surgical   and/&
medical expense fnsurance.     . .    It is provided that upon wrft-
ten consent of employees deductions may be made by the employ-
er from their salaries     to pay “‘employees contributions.”      If
then quoted language means that pubU.c money may be used,, to pay
premium or, any ex ense Incident to such insurance,         the Act is
void, as was held iiy,this Department in its Opinion No. V-l&C?,
a copy of which Is enclosed for your information.         H. 3. 665
was amended in House Committee,, after that o 5nion was written.
If it merely means that, group insurance pal Bties may be is-
sued to the indicatsd    groups~of employees without the use of




                                    ‘..                    ,‘.
    Hon. Sam Lea - page 3         (v-488)
:


    public money, the XCt is valid to that oxt ent . When pub;
    lit money has been lawfully  paid to an employee, It ceases
    to be public money.
                 We are of tbe opinion that the law authorizes
    the issuance of group insurance policies      to groups of em-
    ployees in the,classes   indicated   in the law, and it does
    not authorize~ths   Use of any public money to pay any part
    of any premium or incidental     expense concerning it.
                    .Our aimter   to your Question   No. 3 is in the
    negative.
                 Answering your Question No, 4, ,there is no, law
    which authorizes  a county to ‘obtain workmena’ ~compensation
    insurance for its e%ploye,es.   See Attorney Ganeral,@s Gpln-
    ion No. V-381, a copy of which is enclosed.



                     County employees are lncluded,in     the
                class of employees for whom group health,
                accident,   accidtrntal death’ and dismember-
                menkand hospital,      surgical and/or ~medi-,
                cal e,xpen$* ineur~ce     may be issued under
                Art. 5Q53a, V. C. S, County funds may not
                be used to pay premiums or incidental      ex-
                pense for such insurance.       Counties are
                not authorized to obtain Workmens’ Compen-
                sation Insurance for county employees+
                                            Yours very truly,
                                       ATTORNEY
                                              GENERALOF TEXAS




    WTwtwb                                  W. T. Wllliano
    Encls.                                  Assistant


                                       APJ’%OVkD:.

                                        p&Jl&$f
                                                 GERERAL
                                       ATTDRI’SISY